                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 JOSHUA SCHMITT, Individually and on              Civil Action No.: 1:20-cv-06028-NGG-SJB
 Behalf of All Others Similarly Situated,

                                 Plaintiff,

                v.

 CHINA XD PLASTICS COMPANY,
 LIMITED, FAITH DAWN LIMITED, FAITH
 HORIZON, INC., XD ENGINEERING
 PLASTICS COMPANY LIMITED, JIE HAN,
 TAYLOR ZHANG, LINYUAN ZHAI, HUIYI
 CHEN and GUANBAO HUANG,

                                 Defendant.


       DECLARATION OF LEE SQUITIERI IN SUPPORT OF SCHMITT’S
          MEMORANDUM OF LAW IN OPPOSITION TO MOVANTS’
    MOTIONS FOR APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF
  SELECTION OF LEAD COUNSEL PURSUANT TO PSLRA 15 U.S.C. §78U-4(a)(3)(B)

       I, Lee Squitieri, under penalty of perjury pursuant to 28 U.S.C. §1746 hereby declares:

     1.        I am a member of the firm of Squitieri & Fearon, LLP, counsel for the Plaintiff

Joshua Schmitt in this action.

     2.        I make this Declaration in support of Schmitt’s Memorandum Of Law In

Opposition To Movants’ Motions For Appointment Of Lead Plaintiff And Approval Of Selection

Of Lead Counsel Pursuant To PSLRA 15 U.S.C. §78u-4(A)(3)(B).

     3.        I have had personal charge of this case since its inception and am personally

familiar with the matters stated herein.

     4.        Annexed hereto as Exhibit A is a true and correct copy of Plaintiff Schmitt’s

Certification and Brokerage Statement dated May 21, 2021.
     5.        Annexed hereto as Exhibit B is a true and correct copy of the China XD Report on

Form 8-K filed with the Securities and Exchange Commission May 13, 2021.

     6.        Annexed hereto as Exhibit C is a true and correct copy of the China XD Proxy

Statement filed with the Securities and Exchange Commission on January 14, 2020.

     7.        Annexed hereto as Exhibit D is a true and correct copy of the China XD Proxy

Statement filed with the Securities and Exchange Commission on September 29, 2020.

     8.        Annexed hereto as Exhibit E is a true and correct copy of electronic correspondence

with counsel for competing lead plaintiffs regarding the Nevada action.

       I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

          Executed this 21st day of May 2021.

                                                /s/ Lee Squitieri
                                                Lee Squitieri




                                                  2
